                 Case 1:19-cv-00693-LTS-JLC Document 21 Filed 02/05/20 Page 1 of 2




Alexandra Perloff-Giles     February 5, 2020
Counsel

T 212 556 7783

aperloffgiles@nytimes.com
                            VIA ECF
620 8th Avenue
New York, NY 10018
nytimes.com                 The Honorable James L. Cott
                            United States Magistrate Judge
                            Southern District of New York
                            Daniel Patrick Moynihan United States Courthouse
                            500 Pearl St.
                            New York, NY 10007

                            Re:    The New York Times Co. et al. v. Department of Education, No.
                                   19-cv-693 (LTS) (JLC)

                            Dear Judge Cott:

                                   I represent Plaintiffs The New York Times Company and Erica
                            Green (together, “The Times”) in this Freedom of Information Act
                            (“FOIA”) action against the U.S. Department of Education (“DOE”). I
                            write on behalf of all parties to provide the Court with a status update as
                            required by the Court’s order (the “Scheduling Order”) dated April 25,
                            2019. See Dkt. No. 15.

                                    In accordance with the procedure outlined in the Scheduling Order,
                            the DOE will produce its next production on February 7, 2020. The
                            parties have agreed to confer shortly after that next production and will
                            provide the Court with a further update by Friday, February 14, 2020,
                            indicating whether the parties require the Court’s intervention.

                                   The parties thank the Court for its attention to this matter.
Case 1:19-cv-00693-LTS-JLC Document 21 Filed 02/05/20 Page 2 of 2




                                 Respectfully submitted,

                                 /s/ Alexandra Perloff-Giles  .
                                 Alexandra Perloff-Giles
                                 The New York Times Company
                                 Legal Department
                                 620 8th Avenue
                                 New York, NY 10003
                                 Tel: (212) 556-7783
                                 E-mail: aperloffgiles@nytimes.com

                                 Counsel for Plaintiffs


                                 GEOFFREY S. BERMAN
                                 United States Attorney

                           By:   /s/ Alexander J. Hogan           .
                                 ALEXANDER J. HOGAN
                                 Assistant United States Attorney
                                 86 Chambers Street, 3rd Floor
                                 New York, NY 10007
                                 Tel: (212) 637-2799
                                 E-mail: alexander.hogan@usdoj.gov

                                 Counsel for Defendant




                                        2
